Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 11/18/2021 have been fully considered but they are not persuasive. 

Regarding independent claims 1, 15 and 20:
Applicant submitted that the cited art fails to disclose or suggest "determining a hybrid automatic repeat request (HARQ) retransmission without requiring feedback or requiring feedback of data to be transmitted based on the indication with respect to the logical channel," as required by independent claims 1, 15 and 20. See Remarks pages 7-9. The Examiner respectfully disagrees.

Loehr discloses that PPPP and QoS parameters associated with a sidelink logical channel are acquired when that sidelink logical channel is set up ([0226]).

Priority, packet delay budget, and packet loss rate are QoS parameters associated with a logical channel ([0223]).
Furthermore, Loehr disclose that D2D data transmissions will likely involve blind repetitions (e.g. without HARQ feedback) of a transport block in order to increase transmission reliability ([0227]).
Therefore, Loehr discloses that QoS parameters (e.g. priority, packet delay budget and, packet loss rate) are acquired for a logical channel. The RLC determines a HARQ mode (e.g. unacknowledged, acknowledged) based on the QoS parameters. Unacknowledged HARQ mode (e.g. without HARQ feedback) is more likely used for D2D data transmissions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Loehr et al. (US 20190124015).

Regarding claim 1, Loehr discloses a method for data transmission, applied to a transmitting end user equipment (UE) in a device-to-device (D2D) sidelink (SL) transmission system (In D2D communications, user equipments transmit data signals to each other over a direct link using the cellular resources instead of through the radio base station. "D2D" and "sidelink" are interchangeable; [0080]), the method comprising:
acquiring an indication with respect to a logical channel (QoS parameters may only be provided to the transmission layer at the beginning (e.g. once), i.e. when a new service is started and the corresponding sidelink logical channels in the lower layers are set up. Then, the transmission layer of the vehicular UE can associate subsequent data packets forwarded together with the same PPPP to the previously-received QoS parameter(s) based on the received PPPP; one sidelink logical channel configured for a particular PPPP is associated with the QoS parameters received when that sidelink logical channel was set up; [0226]);
determining a hybrid automatic repeat request (HARQ) retransmission without requiring feedback or requiring feedback of data to be transmitted based on the indication with respect to the logical channel (the vehicular UE performs resource allocation according to Mode 2 (i.e. UE-autonomous) to obtain the necessary transmission parameters and shall thereby further taking into account the PPPP and QoS parameter(s), e.g. in a corresponding manner as done by the eNB for the Mode 1 resource allocation. In addition, D2D data transmissions will likely involve blind repetitions (e.g. without HARQ feedback) of a transport block in order to increase transmission reliability. Assuming that the number of the overall transmissions is flexible and not preconfigured, the radio resource allocation may also involve determining the number of transmissions of the data packet that should be performed by the vehicular UE in total; [0227]); and
transmitting, according to a result of the determining, the data to be transmitted to a receiving end UE (priority level (or PPPP) received from the application layer can be used e.g. in the sidelink logical channel prioritization procedure, when allocating the determined frequency-time radio resources to generate a transport block carrying the V2X data. In one exemplary implementation, the frequency-time radio resources are allocated to transmitting data in a decreasing order of the PPPP of the V2X data (more specifically, of the logical channels set up according to the PPPP of the V2X data). The thus created transport block is then transmitted by the vehicular UE to the other receiving device(s); [0230]).

Regarding claim 2, Loehr discloses wherein determining the HARQ retransmission without requiring feedback or requiring feedback of the data to be transmitted based on the indication with respect to the logical channel comprises: receiving the indication with respect to the logical channel; and determining, according to the indication with respect to the logical channel, whether HARQ retransmission needs to be performed for the data to be transmitted (transmitting device selects unused/free radio resources for the transmission (including retransmissions) of the data packet, based on the sensing results performed over the sensing window, wherein the transmission resources shall lie within the delay packet budget. The priority level (or PPPP) received from the application layer can be used e.g. in the sidelink logical channel prioritization procedure, when allocating the determined frequency-time radio resources to generate a transport block carrying the V2X data. In one exemplary implementation, the frequency-time radio resources are allocated to transmitting data in a decreasing order of the PPPP of the V2X data (more specifically, of the logical channels set up according to the PPPP of the V2X data); [0229-0230]).

Regarding claim 4, Loehr discloses wherein the indication with respect to the logical channel comprises at least one of an indication on whether HARQ retransmission needs to be performed; or an indication of reliability description information (the QoS parameters used for the radio resource selection and the subsequent transmission of the transport block over the PC5 interface, e.g packet delay budget or reliability, should be chosen based on the logical channel having the highest priority; [0255]).

Regarding claim 6, Loehr discloses wherein determining, according to the indication with respect to the logical channel, whether HARQ retransmission needs to be performed for the data to be transmitted comprises: determining whether HARQ retransmission needs to be performed for the data to be transmitted according to a mapping relationship between a combination of the indication with respect to the logical channel and channel quality information and a HARQ retransmission parameter (resource allocation shall be performed based on the parameters received from the upper layer for the V2X data to be transmitted. For instance, the modulation scheme and/or coding rate can be selected such that the packet error loss rate will likely be fulfilled. Similarly, by increasing the number of total transmissions for one transport block, the vehicular UE can decrease the packet error loss rate. Thus, the number of transmissions may be selected on the basis of the packet error loss rate; [0228]).

Regarding claim 7, Loehr discloses wherein the indication with respect to the logical channel comprises reliability description information on that HARQ retransmission needs to be performed for a target address or a target service (the QoS parameters used for the radio resource selection and the subsequent transmission of the transport block over the PC5 interface, e.g packet delay budget or reliability, should be chosen based on the logical channel having the highest priority; [0255]).

 	Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 17, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 20, the claim is interpreted and rejected for the reasons cited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3, 5, 8-14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr in view of Wang et al. (US 20170257192).

Regarding claim 3, Loehr does not expressly disclose wherein the indication with respect to the logical channel comprises at least one of an indication that HARQ retransmission needs to be performed for a target service, or an indication that HARQ retransmission needs to be performed for a target address.
In an analogous art, Wang discloses wherein the indication with respect to the logical channel comprises at least one of an indication that HARQ retransmission needs to be performed for a target service, or an indication that HARQ retransmission needs to be performed for a target address (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU). The MAC element may be configured as shown below: 
TABLE-US-00001 Group Index LCG ID Configuration ID 
Group index: The group index field identifies the ProSe (Proximity based Services) Destination. The group is typically composed of devices, such as the first and second devices 111, 112, in the vicinity of each other, with the support of the ProSe functionality. 
LCG ID: The Logical Channel Group (LCG) ID field identifies the group of logical channel(s) which buffer status is being reported
; [0068-0071]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts when the load is low to improve transmission efficiency and improve performance of mixed cellular and D2D system (Wang; [0013-0014]).

Regarding claim 5, Loehr discloses determining, according to the indication with respect to the logical channel, whether HARQ retransmission needs to be performed for the data to be transmitted (transmitting device selects unused/free radio resources for the transmission (including retransmissions) of the data packet, based on the sensing results performed over the sensing window, wherein the transmission resources shall lie within the delay packet budget. The priority level (or PPPP) received from the application layer can be used e.g. in the sidelink logical channel prioritization procedure, when allocating the determined frequency-time radio resources to generate a transport block carrying the V2X data. In one exemplary implementation, the frequency-time radio resources are allocated to transmitting data in a decreasing order of the PPPP of the V2X data (more specifically, of the logical channels set up according to the PPPP of the V2X data); [0229-0230]).
Loehr does not expressly disclose detecting whether an indication that HARQ retransmission needs to be performed for a target service or an indication that HARQ retransmission needs to be performed for a target address is included in the data to be transmitted; determining, if yes, to perform HARQ retransmission for the data to be transmitted; and determining, if no, not to perform HAQR retransmission for the data to be transmitted.
In an analogous art, Wang discloses detecting whether an indication that HARQ retransmission needs to be performed for a target service or an indication that HARQ retransmission needs to be performed for a target address is included in the data to be transmitted; determining, if yes, to perform HARQ retransmission for the data to be transmitted; and determining, if no, not to perform HAQR retransmission for the data to be transmitted (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU). The MAC element may be configured as shown below: 
TABLE-US-00001 Group Index LCG ID Configuration ID 
Group index: The group index field identifies the ProSe (Proximity based Services) Destination. The group is typically composed of devices, such as the first and second devices 111, 112, in the vicinity of each other, with the support of the ProSe functionality. 
LCG ID: The Logical Channel Group (LCG) ID field identifies the group of logical channel(s) which buffer status is being reported
; [0068-0071]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts when the load is low to improve transmission efficiency and improve performance of mixed cellular and D2D system (Wang; [0013-0014]).

Regarding claim 8, Loehr discloses determining, according to the indication with respect to the logical channel, whether the HARQ retransmission needs to be performed for the data to be transmitted (transmitting device selects unused/free radio resources for the transmission (including retransmissions) of the data packet, based on the sensing results performed over the sensing window, wherein the transmission resources shall lie within the delay packet budget. The priority level (or PPPP) received from the application layer can be used e.g. in the sidelink logical channel prioritization procedure, when allocating the determined frequency-time radio resources to generate a transport block carrying the V2X data. In one exemplary implementation, the frequency-time radio resources are allocated to transmitting data in a decreasing order of the PPPP of the V2X data (more specifically, of the logical channels set up according to the PPPP of the V2X data); [0229-0230]) comprises:
detecting whether reliability requirement of the data to be transmitted meets the reliability description information on that HARQ retransmission needs to be performed for a target address or a target service (the QoS parameters used for the radio resource selection and the subsequent transmission of the transport block over the PC5 interface, e.g packet delay budget or reliability, should be chosen based on the logical channel having the highest priority; [0255]).
Loehr does not expressly disclose determining, if yes, to perform HARQ retransmission for the data to be transmitted; and determining, if no, not to perform HARQ retransmission for the data to be transmitted.
In an analogous art, Wang discloses determining, if yes, to perform HARQ retransmission for the data to be transmitted; and determining, if no, not to perform HARQ retransmission for the data to be transmitted (HARQ parameter may have three pre-set levels, such as a first, a second and a third HARQ parameter value V1, V2, V3 indicating a respective number of HARQ attempts (# HARQ attempts). Exemplifying values of the first, second and third HARQ parameters may be 0, 1 and 3. Additionally, there may be two threshold values, such as a high threshold HTh and a low threshold LTh for the load relating to the D2D communication. The network node 110 may then set the HARQ parameter to the first HARQ parameter value when the load is greater than the high threshold. Should the load be less than the low threshold, the network node 110 may set the HARQ parameter to the third HARQ parameter value. In other cases, when the load is between the low and high threshold, the network node 110 may set the HARQ parameter to the second HARQ parameter value. In some examples as explained below, the number of HARQ attempts may first--for low load values--increase with load and then--for high load vales--decrease with load; [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts when the load is low to improve transmission efficiency and improve performance of mixed cellular and D2D system (Wang; [0013-0014]).

Regarding claim 9, Loehr does not expressly disclose wherein the indication with respect to the logical channel comprises a network environment indicator threshold corresponding to a situation where HARQ retransmission needs to be performed.
In an analogous art, Wang discloses wherein the indication with respect to the logical channel comprises a network environment indicator threshold corresponding to a situation where HARQ retransmission needs to be performed (HARQ parameter may have three pre-set levels, such as a first, a second and a third HARQ parameter value V1, V2, V3 indicating a respective number of HARQ attempts (# HARQ attempts). Exemplifying values of the first, second and third HARQ parameters may be 0, 1 and 3. Additionally, there may be two threshold values, such as a high threshold HTh and a low threshold LTh for the load relating to the D2D communication. The network node 110 may then set the HARQ parameter to the first HARQ parameter value when the load is greater than the high threshold. Should the load be less than the low threshold, the network node 110 may set the HARQ parameter to the third HARQ parameter value. In other cases, when the load is between the low and high threshold, the network node 110 may set the HARQ parameter to the second HARQ parameter value. In some examples as explained below, the number of HARQ attempts may first--for low load values--increase with load and then--for high load vales--decrease with load; [0056]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts when the load is low to improve transmission efficiency and improve performance of mixed cellular and D2D system (Wang; [0013-0014]).

Regarding claim 10, the combination of Loehr and Wang, particularly Loehr discloses determining, according to the indication with respect to the logical channel, whether the HARQ retransmission needs to be performed for the data to be transmitted (transmitting device selects unused/free radio resources for the transmission (including retransmissions) of the data packet, based on the sensing results performed over the sensing window, wherein the transmission resources shall lie within the delay packet budget. The priority level (or PPPP) received from the application layer can be used e.g. in the sidelink logical channel prioritization procedure, when allocating the determined frequency-time radio resources to generate a transport block carrying the V2X data. In one exemplary implementation, the frequency-time radio resources are allocated to transmitting data in a decreasing order of the PPPP of the V2X data (more specifically, of the logical channels set up according to the PPPP of the V2X data); [0229-0230]).
Wang discloses detecting whether a network environment indicator value when the data to be transmitted is sent exceeds the network environment indicator threshold corresponding to the situation where HARQ retransmission needs to be performed; determining, if yes, to perform HARQ retransmission for the data to be transmitted; and determining, if no, not to perform HAQR retransmission for the data to be transmitted (HARQ parameter may have three pre-set levels, such as a first, a second and a third HARQ parameter value V1, V2, V3 indicating a respective number of HARQ attempts (# HARQ attempts). Exemplifying values of the first, second and third HARQ parameters may be 0, 1 and 3. Additionally, there may be two threshold values, such as a high threshold HTh and a low threshold LTh for the load relating to the D2D communication. The network node 110 may then set the HARQ parameter to the first HARQ parameter value when the load is greater than the high threshold. Should the load be less than the low threshold, the network node 110 may set the HARQ parameter to the third HARQ parameter value. In other cases, when the load is between the low and high threshold, the network node 110 may set the HARQ parameter to the second HARQ parameter value. In some examples as explained below, the number of HARQ attempts may first--for low load values--increase with load and then--for high load vales--decrease with load; [0056]).


Regarding claim 11, Loehr does not expressly disclose sending, to the receiving end UE, a HARQ transmission mode of the data to be transmitted.
In an analogous art, Wang discloses sending, to the receiving end UE, a HARQ transmission mode of the data to be transmitted (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel; [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts when the load is low to improve transmission efficiency and improve performance of mixed cellular and D2D system (Wang; [0013-0014]).

Regarding claim 12, the combination of Loehr and Wang, particularly Wang discloses wherein sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted comprises: sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through a physical sidelink control channel (PSCCH) and/or a physical sidelink shared channel (PSSCH) (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU).; [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts when the load is low to improve transmission efficiency and improve performance of mixed cellular and D2D system (Wang; [0013-0014]).

Regarding claim 13, the combination of Loehr and Wang, particularly Wang discloses wherein the sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through the PSCCH comprises: sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through radio resource control (RRC) signaling, medium access control layer control element (MAC CE) or PC5 interface signal (PC5-S) (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU).; [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system 

Regarding claim 14, the combination of Loehr and Wang, particularly Wang discloses wherein sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through the PSCCH and/or the PSSCH comprises: sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through content carried by the PSCCH and/or the PSSCH; sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through a time and/or frequency position of the PSCCH and/or the PS SCH; or sending, to the receiving end UE, the HARQ transmission mode of the data to be transmitted through reference signal of the PSCCH and/or the PSSCH (first device 111 may send the HARQ parameter configuration to the neighbouring devices via a D2D control channel, such as Physical Sidelink Control Channel (PSCCH). Alternatively, or even additionally, the first device 111 may include the HARQ parameter in a Medium Access Control (MAC) element of a MAC Packet Data Unit (PDU).; [0068]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Wang into the system of Loehr in order to enable a network node to increase the number of HARQ attempts when the load is low to improve transmission efficiency and improve performance of mixed cellular and D2D system (Wang; [0013-0014]).


Regarding claim 18, the claim is interpreted and rejected for the reasons cited in claim 11.
Regarding claim 19, the claim is interpreted and rejected for the reasons cited in claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Feng et al. (US 20210176774), “SEMI-PERSISTENT RESOURCE ALLOCATION FOR V2V TRAFFIC.”	


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413